Citation Nr: 1502325	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  11-13 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether the appellant may be recognized as the surviving spouse of the Veteran for VA benefits purposes, to include entitlement to dependency and indemnity compensation.

2.  Entitlement to dependency and indemnity compensation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1963 to January 1967.  He died in September 1998; the appellant is claiming to be his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant was scheduled for a videoconference hearing in November 2014 before a Veterans Law Judge, but cancelled her request prior to the hearing.  There are no other hearing requests of record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The appellant submitted a VA Form 21-534, which was received in December 2009, which constituted a claim for accrued benefits.  The record does not show that this issue has been properly adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to dependency and indemnity compensation (DIC) benefits is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in July 1997. 

2.  The Veteran and the appellant remained married until the Veteran's death in September 1998.

3.  The appellant married H.K. in March 2003, and continued to remain married to H.K. until their divorce in July 2006.


CONCLUSION OF LAW

The criteria for recognization as the surviving spouse of the Veteran for VA benefits purposes, to include entitlement to DIC, have been met. 38 C.F.R. § 3.55 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks recognition as the Veteran's surviving spouse for VA benefits purposes.  The Veteran and the appellant were married in July 1997, and remained so until the Veteran's death in September 1998.

In March 2003, the appellant married H.K., and remained married to him until July 2006.  Generally, the remarriage of a surviving spouse terminates entitlement to VA benefits.  See 38 C.F.R.  § 3.50 (2014).  However, an exception to the termination of benefits, which is applicable to the present case, is found at 38 C.F.R. § 3.55 (a)(3).  This provision states that, on or after October 1, 1998, a remarriage of a surviving spouse subsequently terminated by divorce will not bar the furnishing of DIC benefits.  38 C.F.R. § 3.55(a)(3) (2014).  

For the purposes of entitlement to DIC benefits, the appellant may be recognized as 

the Veteran's surviving spouse, as her marriage in March 2003 was terminated by divorce.


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA benefits 
purposes, to include entitlement to DIC benefits, is granted.


REMAND

The Board is of the opinion that additional development is required before the appellants remaining claim on appeal is decided.  

Relative to the appellant's claim for DIC, the Board notes the RO has not conducted development to obtain the Veteran's official military personnel file (OMPF).  The record indicates the Veteran was awarded non-service connected pension as a result of his coronary artery disease.  Ischemic heart disease was added to the list of diseases for which presumptive service connection may be established on the basis of herbicide exposure.  The Veteran's DD-214 indicates he had 1 year and 14 days of foreign service during the Vietnam era.  Although the Board acknowledges his service in the Ryukyu Islands, there is a potential he may have also served in the Republic of Vietnam.  The Board finds additional development to obtain the Veteran's OMPF to be reasonable, particularly given the importance those potential records bear on the outcome of this matter. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the appellants claim, to specifically include all necessary development to obtain the Veteran's OMPF.  If any requested records are not available, the record should be annotated to reflect such and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, the RO or the AMC should also undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should readjudicate the remaining issue on appeal.  If the benefits sought on appeal are not granted to the appellants satisfaction, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                 (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


